 Case 1:18-cv-01511-VM Document 60 Filed 02/03/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          2/3/2021
-----------------------------------X
CIT BANK, N.A.,                    :
                                   :
                    Plaintiff,     :    18 Civ. 1511 (VM)
                                   :
     - against -                   :    ORDER
                                   :
RAMON NERIS, et al.,               :
                                   :
                    Defendant.     :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     On January 5, 2021, a notice of appearance was filed on

behalf of certain defendants in the above-captioned matter.

(See Dkt. No. 59.) Before that, on July 14, 2020, the Court

ordered Plaintiff to provide the status of the matter (Dkt.

No. 57), and Plaintiff responded on August 6, 2020, indicating

that it contemplated further litigation, (Dkt. No. 58). Since

then, apart from the above-referenced notice of appearance,

there has been no record of any proceedings or filings of any

papers or correspondence with the Court since the August 6,

2020 status report.

     Accordingly, it is hereby

     ORDERED that the above-named Plaintiff shall file an

updated status report within three (3) days of the date of

this Order, concerning the status of this action and its

contemplation with regard to any further proceedings. In the

event no timely response to this Order is submitted, the Court
 Case 1:18-cv-01511-VM Document 60 Filed 02/03/21 Page 2 of 2




may dismiss the action without further notice for lack of

prosecution.

SO ORDERED.

Dated:    New York, New York
          3 February 2020

                                   ___________________________
                                          Victor Marrero
                                            U.S.D.J.
